PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 Duke Street.Alexandria, VA, 22314





In re Application of: Hironori Toyoda 	
Serial No.: 16/203,711
Attorney Docket No.: 518572US
Filed: November 29, 2018
For: DISPLAY DEVICE AND METHODS OF MANUFACTURING DISPLAY DEVICE
::::
:
:


DECISION ON PETITION
under 37 CFR 1.181




This is a decision on the petition under 37 C.F.R. § 1.181(A)(3), filed February 9, 2022, requesting consideration of document (AO) listed in the Information Disclosure Statement (IDS) filed November 29, 2018.

The petition is DISMISSED AS MOOT.

A review of the file record indicates that the IDS filed on November 29, 2018 was considered by the examiner and a copy of the initialed form PTO-1449 was mailed on March 3, 2022. Accordingly, the petition is dismissed as moot, as the relief requested has already been provided.  

Any inquiry regarding this decision should be directed to Eva Montalvo, Supervisory Patent Examiner, at (571) 270-3829.


/JOSEPH THOMAS/_______________________
Joseph Thomas
Director, Technology Center 2800

JT/em/jm